Citation Nr: 1544740	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability. 

2. Entitlement to service connection for a cervical spine disability.

3. Entitlement to service connection for a left hand disability.

4. Entitlement to service connection for a right hand disability. 

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from February 1969 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon. 

In April 2013, the RO denied claims of service connection for GERD, cervical and lumbar spine disabilities, and bilateral hand disabilities. 

In September 2014, the Veteran testified before the undersigned at a hearing. A copy of the transcript has been reviewed and is associated with the file. 

The Board reopened the claims of service connection for lumbar and cervical spine disabilities and remanded these claims for VA re-examination and opinions in December 2014. 



FINDINGS OF FACT

1. The weight of the evidence is against a finding that a lumbar spine disability was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability.

2. The weight of the evidence is against a finding that a cervical spine disability was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability.

3. The weight of the evidence is against a finding that a left hand disability was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

4. The weight of the evidence is against a finding that a right hand disability was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability. 

5. The weight of the evidence is against a finding that GERD was manifested during service or is otherwise related to the Veteran's active service or to any service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for an award of service connection for a lumbar spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

2. The criteria for an award of service connection for a cervical spine disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

3. The criteria for an award of service connection for a left hand disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

4. The criteria for an award of service connection for a right hand disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 

5. The criteria for an award of service connection for GERD have not been met. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In August and October 2008, November 2012 and February 2013 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. In the October 2008 letters, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant service treatment and other medical records have been associated with the claims file. The Veteran reported treatment from a private source and the Board finds that information from that source has been received. The Veteran was given updated VA examinations in April 2015 and opinions were provided. The examination reports are fully adequate as they included file review, an accurate summary of the Veteran's disabilities and opinions that were fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The Board finds that there has been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that VA personnel who chair a hearing fulfill two duties to comply with the above the regulation. These duties consist of: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked. Here, during the September 2014 Board hearing, the undersigned described the issues on appeal and explained the elements necessary for substantiating the claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing. The Board finds the duties to notify and assist have been met. 

Service connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014). 

Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes arthritis (arthritis generally is listed), but not GERD. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). So continuity will be considered for all service connection issues except GERD. 

If certain chronic diseases (such as arthritis) become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2014). Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated. Allen v. Brown, 7 Vet. App. 439 (1995). When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. Id. The Court went on to state that "[P]ursuant to § 1110 and § 3.310(a), when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation." Id. 

VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established. 38 C.F.R. § 3.310(b). This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. Id. The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. Id.

The Board must determine the value of all pertinent lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The evaluation of evidence generally involves three steps: competency, credibility and weighing the evidence as a whole. First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2) (2014). 

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377, Footnote 4 (Fed. Cir. 2007). However, laypersons have generally been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

The Board must then determine if the evidence is credible; in determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza, 7 Vet. App. 498. The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The Veteran has submitted medical treatise evidence regarding his secondary service connection claims, including but not limited to a 2004 article regarding diabetes and GERD and a 2007 medical journal article.  The Court has found that treatise evidence should generally be weighed by the Board rather than considered indisputable fact, "given that accepted medical knowledge changes over time." See Jones v. Shinseki, 26 Vet. App. 56, 64 (2012). 

The Veteran asserts the examiners did not address all contentions raised by his submitted medical treatise evidence, as well as the universe of medical research that may support his claim. 

Finally, although the Veteran was provided examinations to consider his medical history for each issue, the proper weight to be afforded epidemiological studies presented in a given case is an issue for the trier of fact. In re Joint E. & S. Dist. Asbestos Litig., 52 F.3d 1124, 1137 (2d Cir. 1995). See also Hodges v. Sec'y of Health & Human Servs., 9 F.3d 958, 967 (Fed. Cir. 1993) ("[T]he fact finder must decide the reliability, consistency and probative value of the scientific evidence, with guidance of scientific opinion."). 

The Board has considered the medical literature submitted by the Veteran and has given VA examiners the ability to comment thereon.  Generally, the Board finds that the medical treatise information here is of limited probative value compared with specific medical facts that pertain to this Veteran's case; this is why detailed consideration of all research related to the issues here is not necessary.  Certainly, the subject of the articles is sufficiently similar to the instant case to raise the possibility of a link between service-connected disabilities and the nonservice-connected disabilities. However, in general, results from the literature were expressed as preliminary and the authors could not explain why the observed correlations would occur.  Moreover, such studies did not take into consideration the personal medical history of the claimant.  Moreover, the Veteran acknowledged that the probative value of submitted information was limited at the hearing. (Transcript, p 25.) 

As explained further below, the VA medical opinions are more probative, because they are a product of consideration of the Veteran's relevant history, a review of the file, as well as some medical literature and include a rationale specific to the Veteran. As explained below, the evidence as a whole does not show the nexus element is met. 

Orthopedic Disabilities (Lumbar and Cervical Spines, Left and Right Hands) 

The Veteran is currently service-connected for diabetes mellitus at 10 percent disabling (effective August 2008).  He does not allege that he had arthritis or orthopedic disabilities in or continuously since service.  Instead, he asserted in August 2006 that he had peripheral neuropathy via exposure to Agent Orange and numbness of the left foot, right shoulder, neck, back and head.  In December 2006, the Veteran stated that three and half years ago he started experiencing pain in neck, which soon spread to other parts of his body.  In his May 2013 notice of disagreement, he asserted that he did not have back complaints in 2003 and was diagnosed in October 2011. He felt the examiner had unfairly attributed his orthopedic problems to an on the job injury. Similarly, in his August 2014 appeal, the Veteran stated it was not correct to say that he had back pain in 2003; he felt his orthopedic disabilities were at least aggravated by diabetes mellitus. 

The service treatment records were negative for findings or complaints regarding orthopedic disabilities of the spine or hands.  Post-service, a December 2004 Dr. G.G. record shows a follow up on neck pain, stating: "Over last three months he has had an increasing amount of neck pain . . ." A record from later that month showed that an X-ray showed degenerative changes. Further records from Dr. G.G. also show treatment for the cervical spine (see April and September 2006 records). In August 2007, Dr. G.G. discussed managing diabetes mellitus, but the actual diagnosis was "glucose intolerance." In August 2007, Dr. G.G. diagnosed degenerative disc disease of the cervical spine. 

In February 2008, Dr. G.G. stated the Veteran was seen in the emergency room for radicular pain of right shoulder, and then was put on medication and discomfort resolved. "He attributes the development of this discomfort to doing more physical work for the phone company. He normally had a low activity manual job but occasionally gets loaned out for repairs which require more effort." His neck showed reduced range of motion. The diagnosis was degenerative disc disease of the cervical spine. Also, his hands showed evidence of degenerative changes and osteoarthritis was diagnosed. In another record from that month, Dr. G.G. noted that the Veteran would continue to try to avoid heavy manual labor related to his hands and neck. 

In May 2008, Dr. G.G. wrote a letter stating the Veteran was diagnosed with diabetes mellitus. In August, an X-ray of the left hand only showed no injury but findings suspicious for erosive osteoarthritic changes of the left fifth and left second and third fingers. In August 2008, Dr. G.G. wrote a note stating the Veteran he could maintain usual work for the next three months with no heavy lifting. Another Dr. G.G. note indicates much the same thing and is dated "2/7." 

In October 2008, a VA nerve conduction/electromyography study was negative. A VA examination from the same month showed the onset of diabetes mellitus to be spring 2007. However, a July 2011 Dr. G.G. record stated that the Veteran was aware that his hemoglobin A1c was elevated but not yet to the point to diagnose diabetes. 

Also in July 2011, a magnetic resonance imaging (MRI) record showed the Veteran had multilevel lumbar disc degenerative changes at all lumbar levels, a disc protrusion and some foraminal narrowing. X-ray showed mild levoscoliosis centered at L3 and mild diffuse multilevel degenerative disease. 

VA opinions dated in 2008 and 2010 did not fully address secondary aggravation. The September 2008 VA diabetes mellitus examination report (which noted the file was not reviewed) summarized the type of pain in back and neck and noted there was no diagnosis of diabetes mellitus or peripheral neuropathy. The examiner stated that most of the places the Veteran stated he had pain were not consistent with diabetic peripheral neuropathy in any way; they were more likely to be skeletal in nature. In 2010, the examiner stated the Veteran was only minimally diabetic. There was no evidence in the chart to support secondary diagnoses related to complications of diabetes mellitus. The examiner concluded he had a history of neck pain which predated his history of diabetes and stated: "It is unlikely that this patient's history of shoulder, back, neck or [head pain] are complications of diabetic neuropathy." 

Around August 2012, the Veteran submitted a medical treatise article found via the National Institute of Health (NIH) website addressing a pilot study on the prevalence of musculoskeletal disorders in patients with diabetes mellitus, type 2. The description stated that 208 sequentially selected diabetes mellitus, type 2 patients who regularly followed up at a Greek hospital were screened according to a questionnaire for musculoskeletal symptoms and findings. The result was 82.6 percent were found to exhibit musculoskeletal abnormalities, mainly of the degenerative noninflammatory type. 

In January 2013, the Veteran was given another VA examination.  However, no secondary opinion was provided. It was noted that diagnostic studies showed arthritis and degenerative disc disease. The examiner here noted the Veteran's reports of significant neck and low back pain prior to 2006 and that there were references to neck and back pain prior to the development of diabetes mellitus. Also, the musculoskeletal study provided by the Veteran did not compare the incident of musculoskeletal disorders in diabetics to normal controls and assessed the presence of symptoms based on questionnaires; as a result it was not possible to draw cause and effect conclusions based on the data.  The examiner also mentioned that a review of the literature showed a study done on monozygotic twins with discordant diabetes did not find an increased incidence of degenerative disc disease in the diabetic twins when compared with their nondiabetic sibling. The examiner stated the cervical and lumbar disabilities were not secondary to diabetes mellitus. 

Similarly, a March 2013 VA examination of the hands and fingers did not address secondary aggravation. Imaging studies showed degenerative or traumatic arthritis in multiple joints in each hand. The examiner concluded that the claimed condition was less likely than not due to the service-connected diabetes mellitus because diabetes mellitus, type 2, did not typically cause arthritis of the hands. It was more likely the arthritis developed as a result of his use of the Veteran's hands as a telephone technician over a thirty year period. 

The Board remanded the claim for a secondary aggravation opinion, which was provided in April 2015.  In the April 2015 examination report, the Veteran recalled his low back pain starting in 2008; he bent down to pick up a pencil and his back went out. He was told he had arthritis and it never fully resolved. The examiner also stated that the Veteran woke up with neck pain sometime around August 2006 and it has never fully resolved. He does not now have any true radicular symptoms but did have a feeling of numb toes in the past. He did not use a cane or crutch for walking and range of motion measurements were normal. A sensory examination was normal and he did not have radicular signs or symptoms. 

The examiner found it was not as least as likely as not that the disabilities (lumbar spine, cervical spine and hands) have been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected diabetes mellitus. The examiner explained that the Veteran's lumbar spine condition, cervical spine condition, and bilateral hand conditions were typical degenerative processes for his age. They are very common conditions and present in patients both with and without diabetes mellitus. His presentations and current symptoms of degenerative joint disease in his neck, lumbar spine and hands are typical for the conditions. While noting that there are some conditions that have been shown to be sequelae of poorly controlled diabetes, the examiner stated the Veteran had very mild diabetes that is well controlled with diet with HgbA1c values in the normal to near normal range (6.1 or less.) The article presented by the Veteran in support of his case from a quarterly medical journal regarding a pilot study addressing musculoskeletal disorders in patients with type 2 diabetes mellitus did not support any cause and effect relationship between musculoskeletal disorders and diabetes mellitus. It was an observational study that merely documented the number of cases of musculoskeletal disorders in patients with diabetes mellitus. This type of study is considered to be a low level of evidence and did not provide evidence for a cause and effect relationship between musculoskeletal disorders and diabetes mellitus. 

The examiner noted that the Veteran had not worked since June 2009, when he was an inspector for a phone company. He stopped working when they were downsizing; he was on light duty at the time because of his back and neck. 

In May 2015 the Veteran responded that while it was true he was keeping his diabetes under control by adhering to a strict diet, his current diabetic laboratory readings did not "reflect what my condition was a few years ago when damage was being done." He asserted damage to his joints had already occurred. The Veteran went on to acknowledge the examiner's comments on the limits of his submitted medical literature and went on to provide a web link to another article from the American Diabetes Association addressing diabetes being an independent predictor for severe osteoarthritis. He felt the examiner's explanation of why the article did not forward his claim to be a matter of semantics. 

Regarding competency, the Veteran is competent to report his symptoms of arthritis and orthopedic disability under 38 C.F.R. § 3.159(a)(2), however, linking this disease to diabetes mellitus does require a certain expertise and laboratory testing. See Woehlaert, 21 Vet. App. 456. 

The Board believes the Veteran has been sincere in his belief that his diabetes mellitus caused or aggravated his back or spine, but the record does show some inconsistency regarding when and how lumbar and cervical spine complaints started; in his December 2006 statement he claimed the orthopedic spine problems began three and a half years prior. Also, Dr. G.G.'s note from February 2008 stated that at times the Veteran was called upon to do heavy labor at his job and attributed some of his discomfort to this labor (see also August 2008 accommodate slips by Dr. G.G.). However, the Veteran consistently stated to VA that his job was not the cause of and did not aggravate his orthopedic problems (see, for example November 2008 statement). This conflict undermines the Veteran's report of his medical history and raises the possibility of intervening orthopedic injuries. Caluza, 7 Vet. App. at 506. 

The Board finds the April 2015 VA opinion to be the most probative evidence in the file as it shows the record was reviewed, the facts cited were consistent with the evidence in the Veteran's particular case, and a medical opinion was given based on the examiner's experience and explanation regarding what constitutes reliable medical research. To the extent that the 2013 opinions addressed secondary service connection only, the Board also finds them probative on the matter.

The Board finds the first element of service connection is fulfilled in that there is a current diagnosis of arthritis or orthopedic disabilities; however, the evidence shows no allegation of symptoms, complaints or a diagnosis in service. As a result there can be no service connection on a direct basis or via continuity of symptomatology and the Veteran does not seem to pursue that avenue of entitlement. See Shedden, 381 F.3d at 1167. 

Regarding secondary service connection, it is not shown that arthritis/orthopedic disabilities are due to or the result of any service-connected condition, to include diabetes mellitus. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439. The evidence, to include the medical treatise submissions, does not establish that the orthopedic disabilities are proximately due to or the result of a service-connected disability. To the extent that medical treatise evidence raises the fact that there may be associations of different disabilities with diabetes mellitus, the other medical evidence in the file does not support proximate cause as directed by § 3.310. Additionally, there is no basis for secondary aggravation for any disability as shown by the most probative evidence. 38 C.F.R. § 3.310(b). The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claims are denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). 

GERD

The Veteran contended in his May 2013 notice of disagreement that esophageal dilation took place in April 2006, prior to his diabetes mellitus diagnosis in August 2007. But procedure was for Schatzki's ring, not GERD. (According to Dorland's Illustrated Medical Dictionary, p 1699 (31st ed. 2007), Schatzki's ring is an esophageal ring.) He recollected that GERD was diagnosed in May 2007, prior to diabetes mellitus, but only a three month time difference. At the very least, he felt his GERD was worse because of diabetes mellitus. 

Around August 2012, the Veteran submitted a March 2004 study found via the NIH website that that examined the incidence of GERD in patients with diabetes mellitus, type 2; these patients comprised of those with diabetes mellitus or chronic hepatitis C who visited a Japanese hospital. The conclusion was that diabetes mellitus type 2 is a risk factor for symptomatic GERD. 

The evidence shows that no indigestion or stomach trouble was reported in service. An April 2006 record from Dr. G.G. noted that he had trouble with Schatzki's ring and some dysphagia that was previously dilated. In May 2007, another record showed the Veteran had difficulty with GERD and some dysphasia. 

An initial VA opinion from January 2013 did not explicitly address secondary aggravation but did discuss causation. The examiner noted the past history of esophageal stricture, which was dilated. This helped for a short time and he was started on medication. He estimated that he was having symptoms for a few months prior to his diagnosis in 2008. The examiner noted review of the studies regarding GERD in the claims file and saw that they did not confirm that diabetes causes GERD. The examiner pointed out that one study compared the incident of GERD in diabetes mellitus with incidence of GERD in hepatitis C; self-reported symptoms were used and there was no comparison to normal control patients. Review of the literature shows that there is an increased incidence of GERD in patients with diabetes. But there was no establishment of a cause and effect. Also most patients used had multiple co-morbidities including obesity, which severely limited the effectiveness of the studies. In reviewing the Veteran's own medical records, he had well-established GERD prior to the diagnosis of diabetes mellitus. In April 2006, it was noted that he had previously had the esophageal dilation; the disability was not secondary to diabetes mellitus. 

In April 2015, a VA examination report noted the history and diagnosis of GERD. The examiner stated it was not as likely as not that GERD has been permanently aggravated by diabetes mellitus. A baseline of severity was found and that was when the Veteran had Schatzki's ring requiring dilation, persistent dysphagia with the need to induce vomiting for impacted food. The current severity was not greater than the baseline (meaning, for the examiner's purposes, the initial amount of disability for the Schatzki's ring and GERD) essentially because he had not had further dilation. By 2006, he already had dilation for Schatzki's ring. By 2007, he had continued dysphagia and needed to induce vomiting for food impaction. The examiner explained: 

Although the veteran does not remember anyone using the term GERD prior to 2007, records show that he had severe GERD symptoms prior to his diabetes mellitus diagnosis, requiring instrumentation (dilation for stricture) and regular doses of proton pump inhibitors. Currently his symptoms are controlled equally as well as previously on average doses of anti-acid medications and he has not required more dilation ... It should be acknowledged that diabetic autonomic neuropathy can exist. However, this usually occurs in the context of long term poorly controlled diabetes, especially in Type 1, and in the GI tract takes the form of gastroparesis (stomach paralysis). The veteran has never had gastroparesis, and he has not had severe poorly controlled diabetes. The possibility does exist that DM can exacerbate GERD via the mechanism of autonomic neuropathy. However, at this point in medical science, this is a possibility only, not a proven link, nor even a statistical probability." 

Additionally, the examiner cited to Uptodate.com to explain that dysphagia is unusual in this situation and is more suggestive of other pathology. The examiner also explained that while an esophageal ring (such as Schatzki's ring) can be due to congenital anomalies, they are thought to be due to chronic reflux damage. The examiner did address the Veteran's submitted medical literature published in 2004, stating that the article did not prove that diabetes mellitus caused GERD. The study only concluded that diabetes mellitus was a risk factor for GERD and it had numerous methodologic flaws, including that the data was derived from self-report, which is known to risk significant bias, and failure to control for confounding factors. 

The Veteran responded in May 2015 that Schatzki's ring and GERD are independent of each other. GERD was diagnosed in 2007. The Veteran stated he told the examiner that the proton pump inhibitors helped a lot but he still had serious acid reflux attacks at night several times per month which she didn't mention.

As in the prior claims above, the Veteran is competent to report his symptoms related to GERD but the Board finds determining the relationship between it and another disease such as diabetes mellitus requires medical expertise. Woehlaert, 21 Vet. App. 456. Also, the Board finds the medical records to be the most reliable evidence as to when diabetes mellitus was diagnosed and as to its severity as they were recorded proximate to the time period during which the symptoms and laboratory findings occurred. In any case, the record as a whole supports that the Veteran has never had severe poorly controlled diabetes, as stated by the VA examiner (see also July 2011 Dr. G.G. record where he stated that the Veteran was aware that his hemoglobin A1c was elevated but not yet to the point to diagnose diabetes). 

In reviewing all of the evidence, the Board assigns great weight to the May 2015 VA examination report on the issue of secondary aggravation and to the January 2013 report regarding secondary causation. These reports show that the record was reviewed, the facts cited were consistent with the evidence, and medical opinions was given based on the examiners' experience and reliable medical research.

Again, the first element is established as the Veteran has a diagnosis of GERD and Schatzki's ring, but the evidence shows no allegation of symptoms, complaints or a diagnosis in service. Service connection on a direct basis or via continuity of symptomatology is not warranted. See Shedden, 381 F.3d at 1167. 

Regarding secondary service connection, it is not shown that GERD is due to or the result of any service-connected condition, to include diabetes mellitus. See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. 439. The evidence, to include the medical treatise submissions, does not establish that the GERD is proximately due to or the result of a service-connected disability. 

Although the examiner identified a baseline level of disability for GERD/Schatzki's ring, the evidence does not show that the diabetes mellitus caused a worsening of such baseline.  The claim therefore fails on the basis of secondary aggravation for any disability. 38 C.F.R. § 3.310(b). The evidence is not in equipoise, the reasonable doubt rule is not applicable and the claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



ORDER

Service connection for a lumbar spine disability is denied. 

Service connection for a cervical spine disability is denied.

Service connection for GERD is denied. 

Service connection for a right hand disability is denied. 

Service connection for a left hand disability is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


